Citation Nr: 0206846	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  95-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for osteoporosis and 
residuals of a compression fracture of the thoracic spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision rendered by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which entitlement to service connection for 
degenerative arthritis of the thoracic spine was denied.  

In his notice of disagreement, filed in April 1994, the 
veteran also mentioned fracture of T-8 and T-9.  The February 
1995 statement of the case listed the issue as service 
connection for compression fracture of T-8 with traumatic 
arthritis, thoracic spine.  At his hearing before the 
undersigned Member of the Board in December 1996, the veteran 
broadened the issue on appeal to include the general issue of 
service connection for thoracic spine disability, and this 
was the issue listed in the Board's March 1997 remand.

A July 2001 rating decision partially granted the veteran 
service connection for the issue on appeal and awarded the 
veteran a 10 percent rating for degenerative joint disease of 
the thoracic spine effective from March 1993.  The RO also 
specifically denied service connection for osteoporosis and 
for residuals of a compression fracture of the thoracic 
spine, and issued a supplemental statement of the case 
concerning these issues during that same month.  
Consequently, these are the remaining issues on appeal before 
the Board.    


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  Thoracic spinal disabilities, osteoporosis and residuals 
of a compression fracture, of unspecified etiology are first 
shown many years after the veteran's separation from service, 
and are not shown to be related to that service.


CONCLUSION OF LAW

Thoracic spinal disabilities, osteoporosis and residuals of a 
compression fracture, were not incurred in or aggravated by 
wartime service, nor may any such disabilities be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board must also determine if there is competent evidence 
to show that the claimed disability is in fact a secondary 
result of a service-connected disability.

The veteran contends that he currently suffers from thoracic 
spinal disabilities, osteoporosis and residuals of a 
compression fracture, as a result of his activities during 
service and that service connection for his thoracic spinal 
disabilities is appropriate.  The veteran also contends that 
his service connected degenerative arthritis disability 
caused a compression fracture of the thoracic spine and also 
contributed to osteoporosis.  After a review of the evidence, 
the Board finds that his contentions are not supported by the 
record, and that his claim for service connection for 
thoracic spinal disabilities, osteoporosis and residuals of 
compression fracture, must fail.

I.  Entitlement to Service Connection for Thoracic Spinal 
Disability

The veteran claims that part of his service medical records 
are unavailable, including clinical treatment records and a 
radiology report from a back injury occurring in 1977.  The 
National Personnel Records Center reported in 1997 that they 
did not have such records for the veteran, as did the VA 
Records Management Center.  The record of evidence includes 
service medical records starting with an enlistment 
examination report from October 1962, VA outpatient treatment 
records, independent medical opinions procured by VA, and 
statements by the veteran to support his claim.  

The veteran's service medical records indicate that he 
suffered a back injury in December 1977.  The examination 
report classified the injury as lumbosacral strain.  The 
veteran's May 1985 retirement examination report noted that 
he had suffered arthritis, swollen painful joints, and joint 
deformity in his right hip.  The veteran's service medical 
records do not contain a diagnosis of osteoporosis or of a 
compression fracture of the thoracic spine.  

In a January 1992 VA examination report, the examiner stated 
that a recent fall caused a compression fracture in the 
veteran's thoracic spine.  A March 1993 VA examination report 
stated that after a motor vehicle accident injury, the 
veteran had no evidence of an acute fracture but a chronic 
compression fracture in his thoracic spine.  The examiner 
also noted that mild osteopenia was evident in the veteran's 
thoracic spine.  Both of these incidents occurred after 
service and neither examiner linked these injuries to the 
veteran's active military service.    

Two statements from Dr. Isales addressed the nature of the 
veteran's thoracic spinal disability. Dr. Isales stated that 
the veteran has marked degenerative changes in his spine with 
multiple osteophyte formations.  When asked to elaborate on 
his statement, Dr. Isales provided the opinion that the 
veteran's degenerative arthritis is worsened by osteoporosis; 
he identified osteoporosis and arthritis as separate 
disabilities.  Dr. Isales did not, however, relate the 
veteran's osteoporosis to his active military service.  

VA also obtained an independent medical opinion from Dr. 
Young.  He stated in his January 2001 report that 
osteoporosis caused the veteran's bones to fracture with a 
fall, not arthritis.  Dr. Young also reiterated that the 
veteran's medical records did not contain evidence of 
compression fractures prior to 1992.   

The Board acknowledges that the veteran, at his personal 
hearing, testified that he has degenerative arthritis of the 
thoracic spine.  The veteran's DD Form 214 indicates that he 
served as a medical NCO and as a practical nurse.  Other 
information of record indicates that the veteran mainly 
served in medical administration, except when he was in 
Vietnam.  This medical background, however, does not 
demonstrate that the veteran has the medical expertise that 
would render competent his statements as to the relationship 
between an injury in service, his service-connected 
disability of degenerative arthritis of the thoracic spine, 
and his current thoracic disabilities of osteoporosis and 
residuals of a compression fracture.  Therefore, his opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between his current 
disability and his service-connected arthritic disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veterans' statements qualify, however, as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, the record does not show that the veteran's 
thoracic spinal disabilities, osteoporosis and residuals of 
compression fracture, were incurred in or aggravated by 
service.  Since evidence of these thoracic spinal 
disabilities did not occur until years following the 
veteran's separation from service, it cannot be presumed that 
any osteoporosis or residuals of a compression fracture now 
present in the thoracic spine were incurred during service.  
See 38 C.F.R. §§ 3.307, 3.309.  A medical opinion by Dr. 
Young identifies osteoporosis -- not degenerative arthritis -
- as the cause of the veteran's compression fracture of the 
thoracic spine.  The veteran was not diagnosed with 
osteoporosis or compression fractures until after service, 
and neither of these disabilities was otherwise shown during 
the veteran's active military service.  The veteran is 
already service connected for degenerative arthritis of the 
thoracic spine.  However, no medical evidence demonstrates 
any relationship linking the veteran's osteoporosis and/or 
compression fractures with disease or injury during his 
active military service, including his service connected 
disability of degenerative arthritis.  The Board finds that 
the veteran's claim for service connection of thoracic spinal 
disabilities, osteoporosis and residuals of a compression 
fracture, must be denied.

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board notes that the RO notified the veteran concerning 
the VCAA in April 2001.  The RO advised the veteran of the 
evidence necessary to support his claim for entitlement to 
service connection for thoracic spinal disabilities, 
osteoporosis and residuals of compression fracture.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  

As discussed above, the RO made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Except for the possible additional service medical records 
related to the 1977 injury, all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  As for the possible 
additional service medical records from 1977, neither the 
Eisenhower Army Medical Center, nor the National Personnel 
Records Center, nor the VA Records Management Center have any 
such records.  Consequently, the Board concludes that it is 
reasonably certain that such records do not exist and that 
further efforts to obtain these records would be futile.

Moreover, the veteran is aware of VA's unsuccessful attempts 
to obtain these records.  He was so notified in the July 2001 
rating decision and supplemental statement of the case.  In 
fact, the veteran himself had made earlier, unsuccessful 
attempts to obtain these records.

The veteran was scheduled for several VA examinations and 
independent medical opinions.  Nonetheless, the record does 
not contain competent evidence that indicates that the 
claimed disability may be associated with the reported injury 
during the veteran's military service.  The Board finds that 
VA's duty to assist the claimant under applicable provisions 
has been satisfied.


ORDER

Entitlement to service connection for osteoporosis and 
residuals of a compression fracture of the thoracic spine is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

